Exhibit 10.2

 

 

 

DEED OF TRUST,

ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

 

 

 

 

FSP GALLERIA NORTH LIMITED PARTNERSHIP

 

GRANTOR,

 

 

 

AND

 

 

 

FRANKLIN STREET PROPERTIES CORP.

 

BENEFICIARY

 

 

 

 

February 1, 2012

 

1  

 

DEED OF TRUST, ASSIGNMENT OF RENTS AND

LEASES, SECURITY AGREEMENT AND FIXTURE FILING

 

 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (“Deed of Trust”), made this 1st day of February, 2012, by FSP
GALLERIA NORTH LIMITED PARTNERSHIP, a Texas limited partnership (“Grantor”),
whose address is 401 Edgewater Place, Suite 200, Wakefield, Massachusetts 01880
to the RALPH G. SANTOS, ESQUIRE (“Trustee”), whose address is c/o Greenberg
Traurig LLP, 2200 Ross Avenue, Suite 5200, Dallas, Texas 75201, for the use and
benefit of Franklin Street Properties Corp., a Maryland corporation
(“Beneficiary”), whose address is 401 Edgewater Place, Suite 200, Wakefield,
Massachusetts 01880.

 

 

RECITALS

 

A.     The Grantor is indebted to Beneficiary in the amount of Fifteen Million
and 00/100 Dollars ($15,000,000.00), as evidenced by that certain Secured
Promissory Note (Revolving) of even date herewith (the “Note”) executed by
Grantor which is payable with interest thereon at the rate and on the terms as
provided in the Note. The Note evidences a revolving credit arrangement and
amounts borrowed may be repaid and reborrowed. If not sooner paid, the final
payment of interest and principal on the Note shall be due January 30, 2015;

 

B.     The Grantor is the owner of the real property situated in the County of
Dallas, State of Texas, described in Exhibit A attached hereto, and by this
reference incorporated herein (the “Land”), which, together with all easements,
appurtenances, and hereditaments thereto and the real property interests
referred to in (a), (b), and (c) below, is referred to as the “Real Property.”

 

C.     The Grantor desires to secure the payment of the principal and interest
of the Note to the holder thereof and the performance of all of the covenants of
the Loan Documents (as hereinafter defined).

 

NOW, THEREFORE, the Grantor, in consideration of the premises, and for the
purposes aforesaid, does hereby grant, bargain, sell, convey, transfer, assign
and set over to the Trustee, with general warranty unto Trustee, in trust
forever, the Real Property.

 

TOGETHER WITH and INCLUDING:

 

(a)     All buildings and improvements now or hereafter located on the Land
(“Improvements”);

 

(b)     All oil, gas, minerals and appurtenances now or hereafter belonging or
in any manner appurtenant to the Land, and all the reversions, remainders,
rents, issues and profits thereof;

1  

 



(c)     All easements, rights-of-way, gores of land, streets, ways, alleys,
passages and all estates, rights, titles, interests and privilege and
appurtenances in any way pertaining to the Land, and all land lying in the bed
of any street, road or avenue adjoining the Land to the centerline thereof;

 

(d)     All water, water rights, shares of stock evidencing water rights, claims
to water, and agreements relating to the supply of water to the Real Property,
whether real or personal, now or hereafter (i) appurtenant thereto, (ii) made or
used in connection therewith, or (iii) arising from the ownership thereof, and
all the reversions, remainders, rents, issues and profits thereof;

 

(e)     All of Grantor’s right, title and interest in and to all chattels
(“Chattels”), including all fixtures, fittings, furniture, furnishings,
appliances, apparatus, equipment and machinery now or hereafter delivered to and
located on the Real Property and intended to be installed or used therein;

 

(f)     All of Grantor’s right, title and interest in and to all contract
rights, and intangible personal property pertaining to the Real Property
(“Personalty”), including: all judgments, awards of damages and settlements made
as a result of or in lieu of any taking of the Real Property or any part thereof
or interest therein under the power of eminent domain, or for any damage
(whether caused by such taking or otherwise) to the Real Property or the
improvements on the Real Property or any part thereof or interest therein, and
trademarks, logos, good will, and books and records relating to the Real
Property.

 

The property described in subparagraphs (d), (e) and (f) above is sometimes
hereinafter collectively referred to as the “Personal Property Collateral.” The
Real Property and Personal Property Collateral are collectively referred to
herein as the “Property.”

 

TO HAVE AND TO HOLD the Property unto Trustee, and his or their successors or
substitutes in this trust, and to his or their successors and assigns, in trust,
in fee simple forever, subject to the terms, provisions and conditions herein
set forth, to secure the obligations of Grantor under the Note and Loan
Documents (as hereinafter defined) and all other indebtedness (collectively
referred to as the “Indebtedness”), including without limitation the following:

 

(i)     payment of the principal and interest and prepayment premium, if any,
set forth in the Note;

 

(ii)     payment of the Advance Fee as defined in that certain Revolving Loan
Agreement of even date herewith by and between Grantor and Beneficiary (the
“Loan Agreement”);

 

(iii)     the performance and observance of all terms, covenants, conditions,
and provisions to be performed or observed by the Grantor pursuant to the terms
of the Note, the Loan Agreement and this Deed of Trust. The Note, the Loan
Agreement, this Deed of Trust, and any and all other documents or instruments
executed in connection with the foregoing to evidence or secure the Note shall
hereinafter be collectively referred to as the “Loan Documents”;

2

 



(iv) the payment of all sums expended or advanced by Beneficiary pursuant to the
terms of the Loan Documents; and

 

(v)     all other loans and future advances made by Beneficiary to Grantor and
all other debts, obligations and liabilities of Grantor of every kind and
character now or hereafter existing in favor of Beneficiary, whether direct or
indirect, primary or secondary, joint or several, fixed or contingent, secured
or unsecured, and whether originally payable to Beneficiary or to a third party
and subsequently acquired by Beneficiary, it being contemplated that Grantor may
hereafter become indebted to Beneficiary for such further debts, obligations and
liabilities.

 

ARTICLE 1 

Grantor’s Covenants, Representations and Warranties

 

Grantor covenants and agrees with, and represents and warrants to, Trustee and
Beneficiary that:

 

1.1              Title.

(a)                Grantor covenants, represents and warrants that (a) it has
good and marketable title to the Real Property, subject to any recorded liens,
charges or encumbrances (the “Permitted Encumbrances”); (b) it has full power
and authority to grant, bargain, sell and convey the Property in the manner and
form herein done or intended hereafter to be done; and (c) Grantor and its
successors and assigns shall warrant and defend the same forever against the
claims and demands of all persons.

(b)               Grantor shall, at the cost of Grantor, and without expense to
Beneficiary, execute, acknowledge and deliver such further conveyances and
assurances as Beneficiary shall from time to time require, for better assuring,
conveying, assigning, transferring and confirming unto Trustee or Beneficiary
the property rights hereby conveyed or assigned. Grantor shall pay all filing,
recording and title fees and any other expenses in connection therewith during
the term of the Loan, including without limitation filing and recording fees for
Uniform Commercial Code continuation statements.

1.2              Payment. Grantor shall promptly and punctually pay all
principal and interest, prepayment premium, if any, and all other sums due or to
become due in respect of the Note and the Loan Agreement, including the Advance
Fee (as defined in the Loan Agreement), according to the provisions thereof.

1.3              Waste. Grantor shall not commit or suffer any physical waste on
the Property. Beneficiary shall have the right to inspect the Property from time
to time upon reasonable advance notice to Grantor, subject to the rights of
parties in possession.

1.4              Compliance with Laws. Grantor shall comply with all laws,
statutes, codes, rules, regulations, orders, decrees, ordinances, covenants,
conditions and restrictions now or hereafter affecting the Property or the
operation thereof, and shall pay all fees or charges of any kind in connection
therewith.

3

 

 

1.5              Insurance.

(a)                Grantor shall maintain the following insurance:

(i)                 Insurance against loss or damage by “all risk” coverage
perils (including the cost of debris removal) in an amount equal to the greater
of (A) the outstanding principal balance of the Loan, or (B) the full
replacement cost of the improvements situated on the Real Property less a
deductible not to exceed Twenty-Five Thousand Dollars ($25,000).

(ii)               Comprehensive general public liability insurance against
claims for bodily injury, death or property damage occurring on, in or about the
Real Property, such insurance to afford protection of not less than Two Million
Dollars ($2,000,000) per occurrence less a deductible not to exceed Twenty-Five
Thousand Dollars ($25,000) and a deductible not to exceed Five Hundred Thousand
Dollars ($500,000) for windstorm. Beneficiary shall be named as an additional
insured on such policies.

(b)               The coverage and deductible amounts described above in Section
1.5(a) may be adjusted annually upon written request from Grantor to Beneficiary
to reasonably reflect changes in the insurance industry.

(c)                All policies of insurance to be furnished hereunder shall be
issued by companies and be in forms and amounts with Standard Mortgagee clauses
attached, with endorsements and including a provision requiring that the
coverage evidenced thereby shall not be canceled, terminated, reduced or
materially modified by the insurer or any insured without thirty (30) days’
prior written notice to Beneficiary.

(d)               In the event of a foreclosure or other transfer of title to
the Property in lieu of foreclosure, or by purchase at the foreclosure sale, or
by the exercise of power of sale, all interest in any insurance policies in
force and any unearned premiums thereon shall pass to Beneficiary, transferee or
purchaser as the case may be.

1.6              Casualty. Grantor shall promptly notify Beneficiary of any loss
or damage by fire or other casualty, whether covered by insurance or not. In
case of loss or damage by fire or other casualty, Grantor shall be entitled to
the proceeds of any insurance for the purpose of reconstruction of any
improvements on the Real Property; but if Grantor elects not to reconstruct,
then Beneficiary may apply the proceeds to the Indebtedness without premium or
penalty.

1.7              Condemnation. Immediately upon obtaining knowledge of the
institution of any proceeding for the condemnation of the Real Property or any
portion thereof, Grantor shall notify Beneficiary of the pendency thereof.
Grantor, as security for the Indebtedness, hereby assigns, transfers and sets
over unto Beneficiary all compensation, rights of action, the entire proceeds of
any award and any claim for damages to the Real Property or any portion thereof
taken or damaged under the power of eminent domain or by condemnation or by
transfer in lieu thereof. Beneficiary, at its option, may commence, appear in
and prosecute, in its own name, any action or proceeding, or make any compromise
or settlement, in connection with such condemnation or taking under the power of
eminent domain or sale in lieu thereof; provided, however, that so long as no
Event of Default then exists hereunder, Beneficiary shall not make any
compromise or settlement without the prior written consent of Grantor, which
consent shall not be unreasonably withheld or delayed. After deducting therefrom
all of its expenses, including attorneys’ fees, such proceeds shall be applied
to the Indebtedness, whether due or not, without payment of any prepayment
premium.

4

 



1.8              Priority of Lien of Deed of Trust. This Deed of Trust shall be
subject and subordinate to any and all leases, easements, covenants, conditions
or similar documents now or hereafter covering all or any part of the Property
or any improvements now or hereafter located thereon. This subordination is
self-effecting, however Beneficiary shall from time to time upon the request of
Grantor, execute such other instruments and documents as may be reasonably
required to further evidence the subordination of this Deed of Trust as set
forth herein.

1.9              Taxes and Assessments. Grantor shall pay in full, at least ten
(10) days prior to delinquency, all taxes and assessments against the Real
Property, and shall promptly furnish to Beneficiary official receipts evidencing
the payment thereof if requested by Beneficiary in writing.

1.10          Indemnification. Grantor shall appear in and defend any suit,
action or proceeding that might in any way and in the sole judgment of
Beneficiary affect the title to the Property, the validity, enforceability or
priority of this Deed of Trust or any other Loan Document or the rights and
powers of Trustee or Beneficiary. Grantor shall, and does hereby agree to, at
all times, indemnify, hold harmless and, on demand, reimburse Beneficiary for
any and all loss, damage, expense or cost, including without limitation cost of
evidence of title and attorneys’ fees, arising out of or incurred in connection
with any such suit, action or proceeding, or any claim (whether or not any suit,
action or proceeding with respect thereto is commenced) pertaining to any of the
matters specified in this Section 1.10, and the sum of any expenditures made by
Beneficiary in connection with such loss, damage, expense or cost shall be
secured by this Deed of Trust, shall bear interest at the Default Rate from the
date of expenditure until repaid to Beneficiary, and shall be due and payable on
demand.

1.11          Sale of Property; Encumbrances. If the Real Property or any part
thereof or interest therein is sold, assigned, transferred, conveyed, leased,
exchanged, encumbered, hypothecated, mortgaged or otherwise alienated by
Grantor, whether voluntarily, involuntarily or by operation of law, without the
prior written consent of Beneficiary, excluding (i) occupancy leases entered
into by Grantor; (ii) easements for utility purposes; and (iii) transfers of
shares of stock in FSP Galleria North Corp. (in its capacity as the limited
partner of Grantor) by the holders thereof, the occurrence of any such event
shall constitute an Event of Default under this Deed of Trust.

1.12          Advances. If Grantor shall fail to perform any of the covenants
contained herein or in any other Loan Document, other than the covenants to pay
interest and principal pursuant to the Note, within fifteen (15) days after
receipt of written notice of such failure by Grantor from Beneficiary (except
that if, in Beneficiary’s sole opinion, such failure constitutes an emergency
situation which could jeopardize or impair Beneficiary’s security, no such
notice and grace period shall be applicable), Beneficiary may, but without
obligation to do so, make advances to perform the same on behalf of Grantor. All
sums so advanced shall be secured by this Deed of Trust, shall bear interest at
the Default Rate from the date of advance until repaid to Beneficiary, and shall
be due and payable within five (5) days following demand. No such substitute
performance shall excuse or cure an Event of Default hereunder.

5

 



1.13          Assignment of Rents and Leases. As additional security for the
Indebtedness secured hereby, Grantor does hereby bargain, sell, transfer,
assign, convey, set over and deliver unto Beneficiary all right, title and
interest of Grantor in, to and under all leases now or hereafter affecting the
Property or any part thereof, and all amendments, extensions and renewals of
such leases and any of them (which are hereinafter individually referred to as a
“Lease” and collectively referred to as the “Leases”), any and all security for
the performance of the lessee’s obligations under a Lease, including without
limitation any and all guaranties of lessee’s performance under any Lease, the
immediate and continuing right to collect and receive all rents, issues, income,
profits and all other amounts which may now or hereafter be or become due or
owing under the Leases, and any of them, or on account of the use of the
Property, all security deposits, damage deposits and other funds paid to Grantor
by any lessee, and any and all amounts received by Grantor in payment of damages
(a) as a result of the breach of any Lease by the lessee thereunder, or (b) for
termination or rejection of any Lease as a result of any proceeding under the
Federal Bankruptcy Code or any other federal, state or local statute which
provides for the possible termination or rejection of a Lease (all such items
referred to in this sentence are sometimes herein collectively referred to as
the “Rents”). Grantor will execute and deliver to Beneficiary such other
specific assignments of rents and leases applicable to the Property as
Beneficiary may from time to time request while this Deed of Trust and the
Indebtedness are outstanding.

The assignment provided for herein is absolute and is effective immediately.
Notwithstanding the foregoing, until an Event of Default has occurred hereunder,
Grantor shall have a license to receive, collect and enjoy the Rents. Upon the
occurrence of an Event of Default hereunder, such license shall automatically
terminate, Grantor shall immediately turn over to Beneficiary all such Rents
which may then be in its possession or under its control, and Beneficiary may,
at its option, receive and collect all Rents, as they become due. Beneficiary
shall thereafter continue to receive and collect all such Rents as long as such
Event of Default shall exist, and during the pendency of any foreclosure
proceedings, and during any redemption period. Grantor hereby irrevocably
appoints Beneficiary its true and lawful attorney or agent in fact, at the
option of Beneficiary and from time to time, to demand, receive and enforce
payment, to give receipts, releases and satisfactions and to sue in the name of
Grantor or Beneficiary for or otherwise collect all Rents and apply the same as
provided herein. Such appointment shall be deemed to be coupled with an interest
and shall not be revocable by Grantor. Grantor hereby expressly authorizes and
directs lessees of any part of the Real Property to pay to Beneficiary or such
nominee as Beneficiary may designate in writing delivered to and received by
such lessees any and all Rents due Grantor pursuant to the Leases. The lessees
are expressly relieved of any and all duty, liability or obligation to Grantor
in respect of all payments so made. Grantor hereby further authorizes and
directs any property manager of the Real Property to deliver to Beneficiary or
such nominee as Beneficiary may designate in writing delivered to and received
by such property manager any and all Rents in the possession or control of such
property manager, who is expressly relieved of any and all duty, liability or
obligation to Grantor in respect of all amounts so delivered.

6

 





1.14          Security Agreement. Grantor hereby grants to Beneficiary a
security interest in the Personal Property Collateral pursuant to the Texas
Business and Commerce Code (the “Code”) for the purpose of further securing the
Indebtedness. Grantor shall give advance notice in writing to Beneficiary of any
proposed change in Grantor’s name, identity, structure or principal place of
business, and will execute and deliver to Beneficiary, prior to or concurrently
with the occurrence of any such change, all financing statements or amendments
to financing statements that Beneficiary may require to establish and maintain
the validity and priority of Beneficiary’s security interest with respect to any
Personal Property Collateral described or referred to herein. This Deed of Trust
shall constitute a security agreement with respect to, and Grantor hereby grants
to Beneficiary a security interest in, (a) any portion of the Personal Property
Collateral which may not be deemed to form part of the Real Property or may not
constitute a fixture within the meaning of the Code, (b) all property described
on any financing statement recorded or filed with respect to the security
interest created hereunder, whether or not described herein, and (c) all
replacements of, substitutions for and additions to such property and the
proceeds thereof. In addition to any other rights and remedies available to
Beneficiary hereunder, Beneficiary shall have all the rights and remedies of a
secured party under the Code. To the extent permitted by law, Grantor hereby
authorizes Beneficiary to sign and file financing statements at any time in
respect of any of the Personal Property Collateral, without such financing
statements being executed by or on behalf of Grantor, but Grantor will however,
at any time upon request of Beneficiary, execute, or cause to be executed,
financing statements in respect of any Collateral. Grantor agrees to pay all
filing and recording fees, including fees for filing and recording continuation
statements in connection with such financing statements, and to reimburse
Beneficiary for all costs and expenses of any kind incurred in connection
therewith, including, without limitation, attorneys’ fees.

This Deed of Trust constitutes a financing statement (fixture filing). Grantor
is the record owner of the Property. Information concerning the security
interest created by this Deed of Trust may be obtained from Beneficiary, as
secured party, at the address set forth on page 1 of this Deed of Trust. The
address of Grantor, as debtor, is set forth on page 1 of this Deed of Trust.

 

1.15          Representations and Warranties of Grantor. Grantor hereby
represents and warrants to Beneficiary as follows:

(a)                Grantor has the requisite power and authority to (i) incur
the Indebtedness; (ii) grant this Deed of Trust; and (iii) enter into the Note,
the Loan Agreement, this Deed of Trust and all other Loan Documents.

(b)               This Deed of Trust, the Note, the Loan Agreement, and all
other Loan Documents were executed and delivered in accordance with the
requirements of law and in accordance with any requirements of the
“Organizational Documents” (as hereinafter defined) of Grantor. The term
“Organizational Documents,” as used herein, shall mean (i) with respect to a
corporation, the articles of incorporation and bylaws, and any amendments
thereto, of such corporation, (ii) with respect to a limited liability company,
the articles of organization and the operating agreement, and any amendments
thereto, of such limited liability company, (iii) with respect to a partnership,
the partnership agreement, and any amendments thereto, of such partnership, and
(iv) with respect to a trust, the trust agreement, and any amendments thereto,
of such trust.

7

 



(c)                The execution and delivery of this Deed of Trust, the Note,
and all other instruments executed and delivered to Beneficiary concurrently
herewith, and the full and complete performance of the provisions hereof and
thereof (i) is authorized by the Organizational Documents of Grantor, (ii) will
not violate the Organizational Documents of Grantor, and (iii) will not result
in any breach of, or constitute a default under, or result in the creation of
any lien, charge or encumbrance (other than those contained herein or in any
instrument delivered to Beneficiary concurrently herewith) upon any property or
assets of Grantor or under its Organizational Documents or any indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument to
which Grantor is a party or by which Grantor or its property or assets is bound.

ARTICLE 2 

Default

 

2.1              Events of Default. In addition to the occurrence of any other
event designated to be an Event of Default hereunder or under any other Loan
Document, any of the following events shall be an “Event of Default” hereunder:

(a)                Failure to make any payment of interest under the Note when
the same is due and payable in accordance with the terms of the Note and
following the expiration of any grace period provided in the Note, or failure to
pay the unpaid principal balance on the Note when the same becomes due and
payable in accordance with the terms of the Note, whether at maturity or by
acceleration, or should Grantor default in any monetary performance required in
the Loan Agreement or this Deed of Trust;

(b)               Failure to make any payment of the Advance Fee (as defined in
the Loan Agreement);

(c)                Failure to perform any term, covenant, condition or agreement
in the Note, the Loan Agreement, this Deed of Trust or any other Loan Documents
(except those set forth in 2.1(a) above), and the failure to cure such breach
within the period of time required for cure pursuant to the applicable Loan
Document.

(d)               Breach by Grantor of any of the covenants, conditions or
agreements contained in Section 1.11 hereof.

(e)                If any representations or warranties given by or on behalf of
Grantor to Beneficiary in any Loan Document, including without limitation those
representations and warranties contained in this Deed of Trust shall prove to be
false or misleading in any material respect.

(f)                The issuance or levy of a writ of execution or attachment or
any similar process against all or any part of, or interest in, the Property if
such execution, attachment or similar process is not released, bonded,
satisfied, vacated or stayed within thirty (30) days after its issuance or levy.

8

 



(g)               The board of directors of FSP Galleria North Corp., in its
capacity as the limited partner of Grantor, is comprised of anyone other than
the following individuals, unless any such other individual(s) have been
approved by Beneficiary: George J. Carter, Barbara J. Fournier, Janet P.
Notopoulos, and Jeffrey B. Carter.

2.2              Rights and Remedies. If an Event of Default shall occur
hereunder, under the Note, or any other Loan Document, Beneficiary shall have
all of the following rights and remedies in addition to any other right, power
or remedy provided in the Loan Documents or at law or in equity:

(a)                Acceleration. With or without further notice to declare all
Indebtedness immediately due and payable;

(b)               Cure. With or without further notice and without releasing
Grantor from any obligation hereunder, to cure any default of Grantor and in
connection therewith to enter upon the Property and to do such acts and things
Beneficiary deems necessary or appropriate, including without limitation: to
appear in and defend any action or proceeding purporting to affect the security
hereof or the rights or powers of Beneficiary hereunder; to pay, purchase,
contest or compromise any encumbrance, charge, lien or claim of lien which, in
the judgment of Beneficiary, is or may be prior or superior hereto, the judgment
of Beneficiary being conclusive as between the parties hereto; to pay any
premiums or charges with respect to insurance required to be carried hereunder;
to complete construction of any improvements being constructed upon the
Property; and to employ legal counsel, accountants, contractors and other
appropriate persons to assist them. No action taken by Beneficiary under this
subparagraph shall cure or waive any default or notice of default;

(c)                Judicial Foreclosures. To commence and maintain an action or
actions in any court of competent jurisdiction to foreclose this instrument as a
mortgage or for specific enforcement of the covenants of Grantor hereunder, and
Grantor agrees that such covenants shall be specifically enforceable by
injunction or any other appropriate equitable remedy;

(d)               Entry and Receiver. Whether or not proceedings to foreclose
this Deed of Trust have been commenced, Beneficiary shall be entitled ex parte
without notice, to the appointment of a receiver of the Property and all of the
earnings, revenues, rents, issues, profits and incomes thereof, with or without
further notice to Grantor and without regard to the adequacy of the security for
any indebtedness secured hereby. Beneficiary may, if permitted by law, enter
upon, possess, manage and operate the Property or any part thereof; make,
terminate, enforce or modify leases of the Property upon such terms and
conditions as Beneficiary deems proper; make repairs, alterations and
improvements to the Property and complete construction of any Improvements to be
constructed on the Property, for the purpose of protecting or enhancing the
security hereof. Grantor agrees to pay all expenses of action taken under this
subparagraph with interest thereon from the date of expenditure at the Default
Rate set forth in the Note, and payment thereof shall be secured hereby. All
sums realized by Beneficiary under this subparagraph, less all costs and
expenses incurred by it under this subparagraph, including reasonable attorneys’
fees, and less such sum as Beneficiary deems appropriate as a reserve to

9

 



meet future expenses under this subparagraph, shall be applied on any
indebtedness secured hereby in such order as Beneficiary shall determine.
Neither the application of said sums to said indebtedness nor any other action
taken by Beneficiary under this subparagraph shall cure or waive any default or
notice of default hereunder or nullify the effect of any such notice of default.
Any action taken under this subparagraph may be taken by Beneficiary or any
employee or agent of Beneficiary, with or without bringing any action or
proceeding, or may be taken by a receiver appointed by a court, and any such
action may be taken without regard to the adequacy of the security for the
Indebtedness and whether or not the Indebtedness has been declared immediately
due and payable and whether or not notice of election and demand has been filed;

(e)                Enforcement of Assignment of Rents. In addition to the rights
of Beneficiary under Section 1.3 hereof, prior or subsequent to taking
possession of any portion of the Property or taking any action with respect to
such possession, Beneficiary may: (1) collect and/or sue for the Rents in
Beneficiary's own name, give receipts and releases therefor, and after deducting
all expenses of collection, including attorneys' fees and expenses, apply the
net proceeds thereof to the Indebtedness in such manner and order as Beneficiary
may elect and/or to the operation and management of the Property, including the
payment of management, brokerage and attorney's fees and expenses; and (2)
require Grantor to transfer all security deposits and records thereof to
Beneficiary together with original counterparts of the Leases.

(f)                Power of Sale. Upon the occurrence of a default, Trustee, or
his successor or substitute, is authorized and empowered and it shall be his
special duty at the request of Beneficiary to sell the Property or any part
thereof situated in the State of Texas, at the courthouse of any county (whether
or not the counties in which the Property is located are contiguous, if the
Property is located in more than one county) in the State of Texas in which any
part of the Property is situated, at public vendue to the highest bidder for
cash between the hours of ten o'clock a.m. and four o'clock p.m. on the first
Tuesday in any month or at such other place, time and date as provided by the
statutes of the State of Texas then in force governing sales of real estate
under powers of sale conferred by deed of trust, after having given notice of
such sale in accordance with such statutes. Any sale made by Trustee hereunder
may be as an entirety or in such parcels as Beneficiary may request. To the
extent permitted by applicable law, any sale may be adjourned by announcement at
the time and place appointed for such sale without further notice except as may
be required by law. The sale by Trustee of less than the whole of the Property
shall not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sale or sales under such power until the whole of
the Property shall be sold; and, if the proceeds of such sale of less than the
whole of the Property shall be less than the aggregate of the Indebtedness and
the expense of executing this trust as provided herein, this Deed of Trust and
the lien hereof shall remain in full force and effect as to the unsold portion
of the Property just as though no sale had been made; provided, however, that
Grantor shall never have any right to require the sale of less than the whole of
the Property but Beneficiary shall have the right, at its sole election, to
request Trustee to sell less than the whole of the Property. Trustee may, after
any request or direction by Beneficiary, sell not only the Real Property but
also the Personal Property Collateral and other interests which are a part of
the Property, or any part thereof, as a unit and as a part of a single sale, or
may sell any part of the Property separately from the remainder of the Property.
It shall not be necessary for Trustee to have taken possession of any part of
the Property or to have present or to exhibit at any sale any

10

 



of the Personal Property Collateral. After each sale, Trustee shall make to the
purchaser or purchasers at such sale good and sufficient conveyances in the name
of Grantor, conveying the Property so sold to the purchaser or purchasers with
general warranty of title of Grantor, subject to any recorded liens, charges or
encumbrances (and to such leases and other matters, if any, as Trustee may elect
upon request of Beneficiary), and shall receive the proceeds of said sale or
sales and apply the same as herein provided. Payment of the purchase price to
the Trustee shall satisfy the obligation of purchaser at such sale therefor, and
such purchaser shall not be responsible for the application thereof. The power
of sale granted herein shall not be exhausted by any sale held hereunder by
Trustee or his substitute or successor, and such power of sale may be exercised
from time to time and as many times as Beneficiary may deem necessary until all
of the Property has been duly sold and all Indebtedness has been fully paid. In
the event any sale hereunder is not completed or is defective in the opinion of
Beneficiary, such sale shall not exhaust the power of sale hereunder and
Beneficiary shall have the right to cause a subsequent sale or sales to be made
hereunder. Any and all statements of fact or other recitals made in any deed or
deeds or other conveyances given by Trustee or any successor or substitute
appointed hereunder as to nonpayment of the Indebtedness or as to the occurrence
of any default, or as to Beneficiary's having declared all of said indebtedness
to be due and payable, or as to the request to sell, or as to notice of time,
place and terms of sale and the properties to be sold having been duly given, or
as to the refusal, failure or inability to act of Trustee or any substitute or
successor trustee, or as to the appointment of any substitute or successor
trustee, or as to any other act or thing having been duly done by Beneficiary or
by such Trustee, substitute or successor, shall be taken as prima facie evidence
of the truth of the facts so stated and recited. The Trustee or his successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices and the conduct of sale, but in the name and on behalf of
Trustee, his successor or substitute. If Trustee or his successor or substitute
shall have given notice of sale hereunder, any successor or substitute Trustee
thereafter appointed may complete the sale and the conveyance of the Property
pursuant thereto as if such notice had been given by the successor or substitute
Trustee conducting the sale.

(g)               Uniform Commercial Code. Without limitation of Beneficiary's
rights of enforcement with respect to the Personal Property Collateral or any
part thereof in accordance with the procedures for foreclosure of real estate,
Beneficiary may exercise its rights of enforcement with respect to the Personal
Property Collateral or any part thereof under the Texas Business and Commerce
Code as amended (or under the Uniform Commercial Code in force in any other
state to the extent the same is applicable law) and in conjunction with, in
addition to or in substitution for those rights and remedies: (1) Beneficiary
may enter upon Grantor's premises to take possession of, assemble and collect
the Personal Property Collateral or, to the extent and for those items of the
Personal Property Collateral permitted under applicable law, to render it
unusable; (2) Beneficiary may require Grantor to assemble the Personal Property
Collateral and make it available at a place Beneficiary designates which is
mutually convenient to allow Beneficiary to take possession or dispose of the
Personal Property Collateral; (3) written notice mailed to Grantor as provided
herein at least five (5) days prior to the date of public sale of the Personal
Property Collateral or prior to the date after which private sale of the
Personal Property Collateral will be made shall constitute reasonable notice;
(4) any sale made pursuant to the provisions of this paragraph shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as

11

 



required for the sale of the Property under power of sale as provided in
paragraph (f) above in this Section 2.2; (5) in the event of a foreclosure sale,
whether made by Trustee under the terms hereof, or under judgment of a court,
the Personal Property Collateral and the other Property may, at the option of
Beneficiary, be sold as a whole; (6) it shall not be necessary that Beneficiary
take possession of the Personal Property Collateral or any part thereof prior to
the time that any sale pursuant to the provisions of this Section is conducted
and it shall not be necessary that the Personal Property Collateral or any part
thereof be present at the location of such sale; (7) with respect to application
of proceeds from disposition of the Personal Property Collateral under Section
5.2 hereof, the costs and expenses incident to disposition shall include the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like and the reasonable attorneys' fees and legal expenses
incurred by Beneficiary; (8) any and all statements of fact or other recitals
made in any bill of sale or assignment or other instrument evidencing any
foreclosure sale hereunder as to nonpayment of the Indebtedness or as to the
occurrence of any default, or as to Beneficiary having declared all of such
indebtedness to be due and payable, or as to notice of time, place and terms of
sale and of the properties to be sold having been duly given, or as to any other
act or thing having been duly done by Beneficiary, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; and (9) Beneficiary
may appoint or delegate any one or more persons as agent to perform any act or
acts necessary or incident to any sale held by Beneficiary, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Beneficiary.

(h)               Other Security. To resort to and realize upon the security
hereunder and any other security now or hereafter held by Beneficiary to secure
performance of the Loan Documents in such order and manner as Beneficiary may,
in its sole discretion, determine; resort to any or all such security may be
taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken non-judicial proceedings, or
both.



ARTICLE 3 

Miscellaneous Terms and Conditions

 

3.1              Marshaling of Assets; Waiver. Grantor on its own behalf and on
behalf of its successors and assigns hereby expressly waives all rights to
require a marshaling of assets by Beneficiary.

3.2              Non Waiver. Failure to accelerate the maturity of the
Indebtedness upon the occurrence of an Event of Default hereunder or acceptance
of any sum or performance of any obligation after the same is due or acceptance
of any sum less than the amount then due or failure to demand strict performance
by Grantor of the provisions of the Note, the Loan Agreement, this Deed of Trust
or any other Loan Document or any forbearance by Beneficiary in exercising any
right or remedy provided in this Deed of Trust or in any other Loan Document or
which Beneficiary may have at law or in equity shall not constitute a waiver by
Beneficiary of any provision of the Note, the Loan Agreement, this Deed of Trust
or any other Loan Document nor nullify the effect of any previous exercise of
any such option to accelerate or other right or remedy. No exercise of any right
or remedy by Trustee or Beneficiary hereunder shall constitute a waiver of any
other right or remedy contained herein or in any other Loan Document or provided
at law or in equity.

12

 

 

No delay or omission of Trustee or Beneficiary in the exercise of any right,
power or remedy accruing hereunder or otherwise arising shall impair any such
right, power or remedy, or be construed to be a waiver of any Event of Default
or acquiescence therein.

 

3.3              Severability. If any term of this Deed of Trust, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Deed of Trust, or the
application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term of this Deed of Trust shall be valid and enforceable to the fullest extent
permitted by law.

3.4              Successors in Interest and Assigns. This Deed of Trust applies
to, inures to the benefit of, and is binding not only on the parties hereto, but
on their heirs, executors, administrators, successors and assigns. The term
“Beneficiary,” as used in this Deed of Trust, shall mean the holder and owner,
including pledgees, of the Note, whether or not named as Beneficiary herein. The
term “Grantor,” as used in this Deed of Trust, shall mean and include all
successors in interest and assigns of the original Grantor herein. If Grantor
consists of more than one party, all such parties shall be jointly and severally
liable for any and all obligations, covenants and agreements of Grantor
contained in the Note and the Loan Documents.

3.5              Notices. All notices to be given pursuant to this Deed of Trust
shall be sufficient if (a) personally delivered, (b) sent by facsimile, or (c)
mailed postage prepaid, by (i) United States certified or registered mail,
return receipt requested, or (ii) an overnight express mail service providing
for the equivalent of a return receipt to the sender, to the above described
addresses of the parties hereto, or to such other address as a party may request
in a writing complying with the provisions of this Section. Any time period
provided in the giving of any notice hereunder shall commence (x) upon receipt
of such notice (if personally delivered or sent by facsimile), (y) the next
business day after the date such notice is deposited in the mail (if mailed), or
(z) the next business day after the date such notice is given to the overnight
express mail service (if sent by overnight express mail service).

3.6              Governing Law. This Deed of Trust shall be governed by and
construed in accordance with the laws of the State of Texas.

3.7                Nonrecourse. Notwithstanding anything to the contrary
contained in this Deed of Trust, the Note or any other Loan Document, the
partners of Grantor shall have no personal liability for payment of the
Indebtedness or for the payment of sums or the performance of obligations
required in this Deed of Trust, the Note or any other Loan Document.

3.8              Usury. The loan evidenced by the Note is being made solely for
the purpose of carrying on or acquiring a business or commercial enterprise. It
is the intent of Grantor and Beneficiary and all other parties to the Loan
Documents to conform to and contract in strict compliance with applicable usury
law from time to time in effect. All agreements between Beneficiary and Grantor
(or any other party liable with respect to any indebtedness under the Loan
Documents) are hereby limited by the provisions of this Section which shall
override and control all such agreements, whether now existing or hereafter
arising. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the interest taken, reserved, contracted for,

13

 



charged, chargeable, or received under this Deed of Trust, the Note, the Loan
Agreement, or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the "Maximum Amount"). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
Beneficiary shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Indebtedness in the inverse order of its
maturity and not to the payment of interest, or refunded to Grantor or the other
payer thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal. The right to accelerate maturity of the Note or
any other Indebtedness does not include the right to accelerate any interest
which has not otherwise accrued on the date of such acceleration, and
Beneficiary does not intend to charge or receive any unearned interest in the
event of acceleration. All interest paid or agreed to be paid to Beneficiary
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of such indebtedness so that the amount of interest on account of
such indebtedness does not exceed the Maximum Amount. As used in this Section,
the term "applicable law" shall mean the laws of the State of Texas or the
federal laws of the United States applicable to this transaction, whichever laws
allow the greater interest, as such laws now exist or may be changed or amended
or come into effect in the future.

Substitute Trustee

. The Trustee may resign by an instrument in writing addressed to Beneficiary,
or Trustee may be removed at any time with or without cause by an instrument in
writing executed by Beneficiary. In case of the death, resignation, removal, or
disqualification of Trustee, or if for any reason Beneficiary shall deem it
desirable to appoint a substitute or successor trustee to act instead of the
herein named trustee or any substitute or successor trustee, then Beneficiary
shall have the right and is hereby authorized and empowered to appoint a
successor trustee(s), or a substitute trustee(s), without other formality than
appointment and designation in writing executed by Beneficiary and the authority
hereby conferred shall extend to the appointment of other successor and
substitute trustees successively until the Indebtedness has been paid in full,
or until the Property is fully and finally sold hereunder. If Beneficiary is a
corporation or association and such appointment is executed on its behalf by an
officer of such corporation or association, such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any superior
officer of the corporation or association. Upon the making of any such
appointment and designation, all of the estate and title of Trustee in the
Property shall vest in the named successor or substitute Trustee(s) and he shall
thereupon succeed to, and shall hold, possess and execute, all the rights,
powers, privileges, immunities and duties herein conferred upon Trustee. All
references herein to "Trustee" shall be deemed to refer to Trustee (including
any successor(s) or substitute(s) appointed and designated as herein provided)
from time to time acting hereunder.

14

 



3.10          No Liability of Trustee. The Trustee shall not be liable for any
error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever (including
Trustee's negligence), except for Trustee's gross negligence or willful
misconduct. The Trustee shall have the right to rely on any instrument, document
or signature authorizing or supporting any action taken or proposed to be taken
by him hereunder, believed by him in good faith to be genuine. All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by law), and
Trustee shall be under no liability for interest on any moneys received by him
hereunder. Grantor hereby ratifies and confirms any and all acts which the
herein named Trustee or his successor or successors, substitute or substitutes,
in this trust, shall do lawfully by virtue hereof. Grantor will reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties. The foregoing
indemnity shall not terminate upon discharge of the Indebtedness or foreclosure,
or release or other termination, of this Deed of Trust.

3.11          Releases. If all of the Indebtedness be paid as the same becomes
due and payable and all of the covenants, warranties, undertakings and
agreements made in this Deed of Trust are kept and performed, and all
obligations, if any, of Beneficiary for further advances have been terminated,
then, and in that event only, all rights under this Deed of Trust shall
terminate (except to the extent expressly provided herein with respect to
indemnifications, representations and warranties and other rights which are to
continue following the release hereof) and the Property shall become wholly
clear of the liens, security interests, conveyances and assignments evidenced
hereby, and such liens and security interests shall be released by Beneficiary
in due form at Grantor's cost. Without limitation, all provisions herein for
indemnity of Beneficiary or Trustee shall survive discharge of the Indebtedness
and any foreclosure, release or termination of this Deed of Trust.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



[The remainder of this page is intentionally left blank.]

15

 

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing as of the date first above
written.

 

  GRANTOR:           FSP GALLERIA NORTH LIMITED PARTNERSHIP           By: FSP
Galleria North LLC, its general partner                     By: /s/ George J.
Carter       George J. Carter       President            

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS :     : ss COUNTY OF MIDDLESEX :      

 

On this 30th day of January, 2012, before me, the undersigned notary public,
personally appeared George J. Carter, President of FSP Galleria North LLC, a
Delaware limited liability company, which is the general partner of FSP Galleria
North Limited Partnership, a Texas limited partnership, proved to me through
satisfactory evidence of identification, which was personal knowledge of
identity, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily, as the act and
deed of said entity for its stated purpose.

 

 

  /s/ Barbara J. Fournier   Official Signature and Seal of Notary Public

 

[NOTARIAL SEAL]

 



16

 

Order No. 4712000455

Page 1 of 3

 

 

Exhibit A

 

TRACT 1:

 

A 2.7923 acre tract of land situated in the John Witt Survey, Abstract No. 1584,
in City of Dallas, Dallas County, Texas and being a part of Lot 1A, Block
B/7003, Galleria North Addition No. 2, an addition to the City of Dallas as
recorded in Volume 99154, Page 00066, Deed Records, Dallas County, Texas, more
particularly described as follows:

 

BEGINNING at a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner in the east line of Barton Drive (a 56 foot right-of-way), said rod being
North 00°18'49" West a distance of 250.69 feet from the southwest corner of said
Lot 1A;

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 116.58 to a 1/2" iron rod with yellow plastic cap
stamped "RLG" set for corner;

 

THENCE North 89 degrees 41 minutes 11 seconds East, departing the east line of
said Barton Drive, for a distance of 469.40 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for corner;

 

THENCE South 00 degrees 18 minutes 49 seconds East for a distance of 267.67 feet
to a chisel mark set for corner;

 

THENCE North 89 degrees 41 minutes 11 seconds East for a distance of 143.76 feet
to a chisel mark set for corner in the west line of Noel Road (a variable
right-of-way);

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 54.00 feet to a 3 1/4" brass disk stamped "Raymond
L. Goodson, Jr., Inc." and "Galleria North Addition No. 2" set for corner, said
disk being the southeast corner said Lot 1A and in the north line of Lot 2 Block
B/7003, Galleria North Addition Phase II, recorded in Volume 99043, Page 0054,
Deed Records, Dallas County, Texas;

 

THENCE South 89 degrees 41 minutes 11 seconds West departing the west line of
said Noel Road and along the common line between said Lot 1A and said Lot 2 for
a distance of 422.43 feet to a 3 1/4" brass disk stamped "Raymond L. Goodson,
Jr., Inc." and "Galleria North Addition No. 2" set for corner, a common corner
with said Lot 1A and said Lot 2;

 

THENCE North 00 degrees 18 minutes 49 seconds West, departing said common line,
for a distance of 174.58 feet to a 1/2" iron rod with yellow plastic cap stamped
"RLG" set for corner;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 63.78 feet
to a chisel mark set for corner;

 

THENCE North 00 degrees 18 minutes 49 seconds West for a distance of 30.51 feet
to a chisel mark set for corner;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 126.66 feet
to the POINT OF BEGINNING, containing 121,634 square feet, or 2.7923 acres more
or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT 2:

 

A 47.17% undivided interest in a 3.2004 acre tract of land situated in the John
Witt Survey, Abstract No. 1584, in City of Dallas, Dallas County, Texas and
being a part of Lot 1A, Block B/7003, Galleria North Addition No. 2, an addition
to the City of Dallas as recorded in Volume 99154, Page 00066, Deed Records,
Dallas County, Texas, more particularly described as follows:

 

BEGINNING at a 3 1/4" brass disk stamped "Raymond L. Goodson, Jr., Inc." and
"Galleria North Addition No. 2" set for corner in the west line of Noel Raod (a
variable width right-of-way), said point being the northeast corner of said Lot
1A;

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 226.31 feet to a 1/2" iron rod with yellow plastic
cap stamped "RLG" set for corner;

 

THENCE South 89 degrees 41 minutes 11 seconds West, departing the west line of
said Noel Road for a distance of 614.54 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for corner in the east right-of-way line of Barton
Drive (a 56 foot right-of-way);

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 224.97 feet to a chisel mark found for corner at
the intersection of the east line of said Barton Drive with the center line of
Southern Boulevard (a 60 Trafficway Easement recorded in Volume 91199, Page 1041
and Volume 91199, Page 1051, Deed Records, Dallas County Texas), said chisel
mark also being located in a Boundary Line Agreement recorded in Volume 86212,
Page 3799, Deed Records, Dallas County, Texas;

 

THENCE North 89 degrees 14 minutes 45 seconds East along said Boundary Line
Agreement for a distance of 360.43 feet to a chisel mark found for an angle
point, said chisel mark being the southwest corner of Lot 1, Block A/7005,
Galleria Atrium, an addition to the City of Dallas as recorded in Volume 83114,
Page 3385, Deed Records, Dallas County, Texas;

 

THENCE South 89 degrees 59 minutes 31 seconds East along a Boundary Line
Agreement recorded in Volume 80147, Page 1001, Deed Records, Dallas County,
Texas for a distance of 255.30 feet to the POINT OF BEGINNING and containing
139,410 square feet or 3.2004 acres of land more or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT 3:

 

A TRACT of land composed of PARCEL A and PARCEL B, as follows: PARCEL A: SIGNAGE
PAD TRACT

BEING a 525 square foot tract of land situated in the John Witt Survey, Abstract
No. 1584, in City of Dallas, Dallas County, Texas, located in City of Dallas
Block No. 7005, said tract being all of that land described as Parcel Number One
in deed to Barton Joint Venture as recorded in Volume 95207, Page 3348, Deed
Records of Dallas County, Texas, more particularly described as follows:

 

BEGINNING at a 1/2 inch iron rod with yellow plastic cap stamped "RLG" found for
corner at the intersection of the Easterly Right-of-Way line of Dallas North
Tollway (a variable width right-of-way) with the North line of a 9.5 foot
trafficway easement as recorded in Volume 91199, Page 1051, Deed Records of
Dallas County, Texas;

 

THENCE North 00 degrees 11 minutes 43 seconds West along the East line of said
Dallas North Tollway for a distance of 15.00 feet to a chisel mark found for
corner;

 

THENCE North 89 degrees 54 minutes 10 seconds East, departing the East line of
said Dallas North Tollway, for a distance of 35.00 feet to a 1/2 inch iron rod
with yellow plastic cap stamped "RLG" found for corner;

 

THENCE South 00 degrees 11 minutes 43 seconds East for a distance of 15.00 feet
to a 1/2 inch iron rod with yellow plastic cap stamped "RLG" found for corner in
the North line of said 9.5 foot trafficway easement;

 

THENCE South 89 degrees 54 minutes 10 seconds West along the North line of said
9.5 foot trafficway easement for a distance of 35.00 feet to the POINT OF
BEGINNING and containing 525 square feet or

0.0121 acres more or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

PARCEL B: ROAD TRACT

 

A 0.5579 acre tract of land situated in the John Witt Survey, Abstract No. 1584,
in City of Dallas, Dallas County, Texas in City of Dallas Block No. 7005, said
tract being all of that land described as Parcel Number Two and Parcel Number
Three in deed to Barton Joint Venture as recorded in Volume 95027, Page 3348,
Deed Records of Dallas County, Texas, more particularly described as follows:

 

BEGINNING at a chisel mark found at the Southwest corner of Lot 1, Block A/7005,
Galleria Atrium, an addition to the City of Dallas, Dallas County, Texas as
recorded in Volume 83114, Page 3385, Deed Records, Dallas County, Texas, said
chisel mark being a corner common with Lot 1A, Block B/7004, Galleria North
Additiona No. 2, an addition to the City of Dallas, Dallas County, Texas as
recorded in Volume 99154, Page 0066, Deed Records of Dallas County, Texas, said
chisel mark also being in a line established by a boundary line agreement
recorded in Volume 86212, Page 3799, Deed Records, Dallas County, Texas, said
line being described in Exhibit "C" of said boundary line agreement;

 

THENCE South 89 degrees 14 minutes 45 seconds West along said line for a
distance of 413.32 feet to a chisel mark found for an angle point, said chisel
mark being the terminus of said line, said chisel mark

also being the beginning of a line established by a boundary line agreement
recorded in Volume 87235, Page 4244, Deed Records, Dallas County, Texas, said
line being described in Exhibit "B" of said boundary line agreement;

 

THENCE South 89 degrees 54 minutes 10 seconds West along said line for a
distance of 396.70 feet to a chisel mark found for corner in the Easterly line
of Dallas North Tollway (a variable width right-of-way);

 

THENCE North 00 degrees 11 minutes 43 seconds West along the said Easterly line
of Dallas North Tollway for a distance of 30.00 feet to a 1/2 inch iron rod with
yellow plastic cap stamped "RLG" found for corner at the intersection of the
said easterly line of Dallas North Tollway with the north line of a 9.5 foot
trafficway easement as recorded in Volume 91199, Page 1051, Deed Records of
Dallas County, Texas;

 

THENCE North 89 degrees 54 minutes 10 seconds East along the North line of said
trafficway easement for a distance of 396.58 feet to a 1/2 inch iron rod with
yellow plastic cap stamped "RLG" found for an angle point;

 

THENCE North 89 degrees 14 minutes 45 seconds East, continuing along the North
line of said trafficway easement for a distance of 413.46 feet to a 1/2 inch
iron rod with yellow plastic cap stamped "RLG" found for corner in the West line
of Lot 1, Block A/7005, Galleria Atrium, an addition tot he City of Dallas as
recorded in Volume 83114, Page 3385, Deed Records, Dallas County, Texas, said
iron rod being a conrer of said Lot 1A;

 

THENCE South 00 degrees 09 minutes 25 seconds East, along the common line
between Lot 1, Block A/7005, and said Lot 1A for a distance of 30.00 feet to the
POINT OF BEGINNING, containing 24,301 square feet or 0.5579 acres more or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT 4:

 

Those easements created in Amended and Restated Construction, Operation and
Reciprocal Easement Agreement filed for record on October 12, 2004, and recorded
in Document #3090825, Deed Records, Dallas County, Texas over the following
described tract of land:

 

Lot 1A, Block B/7003 of Galleria North Addition, an addition to the City of
Dallas, Dallas County, Texas, according to the plat thereof recorded in Volume
99154, Page 66, Map Records, Dallas County, Texas. Save and except those areas
contained within the boundaries of Tracts 1-3.





